DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 8-14 in the reply filed on 29MAR2021 is acknowledged.
Claims 1-7,15-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 15/993,324 filed on 05/30/2018 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8,11,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752) in view of MILLER (US 4726530) in view of LEBRETON 2017 “River plastic emissions to the world’s oceans”.
Regarding claim 8, KRUESI teaches a method to recapture energy from organic waste (title) including a process of waste management, comprising:
collecting waste material (the waste material must be collected for use);
shredding waste material (par. [0015]; e.g. Example 1); and
reacting the waste material with carbon-oxide gas at a temperature at or above 200ºC (abstract; e.g. Example 1).
KRUESI does not teach steps of drying, freezing, and pulverizing the waste material. However, LIPPE teaches recovering waste rubber from tyres - by disintegrating classifying and deep freezing in successive repeated stages to remove metallic parts (title, Figs.; see translation) including a process of waste management, comprising:
collecting waste material (e.g. waste tyres; abstract);
shredding the waste material (P9/last paragraph; Fig. 3 #103);
drying the waste material (P6/sixth full paragraph; Fig. 2 #26);

pulverizing the waste material which results in maximizing the ratio of the surface area to volume, and the ratio of surface area to mass, of particles of the waste material (hammer mill; Fig. 3 #109).
LIPPE teaches that transforming the waste material into powder will improve chemical reactions and processing (P3/last paragraph-P4/third full paragraph; P9/fourth full paragraph). KRUESI notes also that waste of small size can increase the speed and efficiency of the reaction (par. [0015]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of KRUESI to include steps of drying, freezing, and pulverizing the waste as taught by LIPPE in order to improve the conversion of organic waste. The references are combinable, because they are in the same technological environment of waste processing. See MPEP 2141 III (A) and (G).
KRUESI does not teach a step of separating plastic from heavier waste material with a vertical vacuum; However, MILLER teaches a method of resource recovery from used tires (title, Figs.) including an air separator consisting of a of a series of vacuum hoods disposed over a conveyor, which separates light materials from heavy materials (C10/L27-30).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of KRUESI to separate plastic from heavier waste material with a vertical vacuum as taught by MILLER in order to easily 
KRUESI does not specify how the waste material is collected. However, LEBRETON teaches that plastics waste has become a major concern especially in the marine environment (abstract) and that buoyant and non-buoyant plastic waste predominantly starts as a land-based source feeding into bodies of water such as rivers and oceans (P2/first-second full paragraphs;  P3/second full paragraph).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of KRUESI to include the step of collecting the plastic waste material from the surface and subsurface of a body of water as known places where a plethora of plastic waste may accumulate (LEBRETON). The references are combinable, because they are in the same technological environment of waste processing. See MPEP 2141 III (A) and (G).
Regarding claim 11, it is obvious to one having ordinary skill in the art to store materials. The material has to be stored somewhere. See also LIPPE P7/second full paragraph.
Regarding claim 13, LIPPE teaches the waste material is pulverized using sound waves (P4/fourth full paragraph).
Regarding claim 14, LIPPE teaches separation of metal from the waste material using a magnet (P3/L2-3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752) in view of MILLER (US 4726530) in view of LEBRETON 2017 “River plastic emissions to the world’s oceans” in view of BROWN 1981 “New Net for Sampling the Ocean Surface”.
Regarding claim 9, LEBRETON teaches buoyant plastics are in surface waters (P3/left C/last paragraph). Floating plastics may be sampled using nets (TABLE 2; e.g. a manta or neuston net), which may be submerged at no more than 3m (see also BROWN Figs.1-3; P226/right C/first full paragraph) and pulled slowly (0.5 knots is about 0.6 miles/h), which would obviously allow fish to escape.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify KRUESI’s method to slowly pull a net at the water surface to allow fish to escape for the purpose of only collecting the desired floating plastic for plastic conversion. The references are combinable, because they are in the same technological environment of waste processing. See MPEP 2141 III (A) and (G).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752) in view of MILLER (US 4726530) in view of LEBRETON 2017 “River plastic emissions to the world’s oceans” in view of BREWER (US 3578252).
Regarding claim 10, KRUESI does not teach the waste material is pulverized using interacting screws. However, BREWER teaches an industrial shredding apparatus (title, Figs.) including pulverizing waste material using interacting screws (shafts with helix blades) usable in shredding many types of industrial waste, garbage, trash, and so forth (abstract).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752) in view of MILLER (US 4726530) in view of LEBRETON 2017 “River plastic emissions to the world’s oceans” in view of SCHENCK (US 2471043).
Regarding claim 12, KRUESI does not teach the waste material is pulverized using knife-edged screens. However, SCHENCK teaches treating waste rubber (title, Figs.) including pulverizing waste material using knife-edged screens (Figs. 4-5; C1/L7-21,C2/L51-54).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify KRUESI’s method to including pulverizing waste material using knife-edged screens for the purpose of improving commutation and separation efficiency. The references are combinable, because they are in the same technological environment of waste processing. See MPEP 2141 III (A) and (G).
Cited Art
HUTCHON (US 20130245345) discloses apparatus and method for extracting hydrocarbons by staged heating including a pyrolysis reactor, a grinder, and collecting waste via a vessel.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777